           Case 1:15-cr-00009-DAD-BAM Document 49 Filed 10/26/20 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 LAUREL J. MONTOYA
   Assistant United States Attorney
 3 Robert E. Coyle Federal Courthouse
   2500 Tulare Street
 4 Fresno, CA 93721

 5 (559) 497-4000

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:15-CR-00009-DAD-BAM
12                                Plaintiff,            STIPULATION TO CONTINUE SUPERVISED
                                                        RELEASE VIOLATION STATUS CONFERENCE;
13                         v.                           ORDER
14   ALAN ANTHONEE AMEY,                                DATE: October 27, 2020
                                                        TIME: 2 p.m.
15                               Defendant.             COURT: Hon. Barbara A. McAuliffe
16

17          This case is set for status conference on October 27, 2020. The parties are requesting to continue

18 this matter.

19                                              STIPULATION

20          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

21 through defendant’s counsel of record, hereby stipulate as follows:

22          1.     By previous order, this matter was set for status on October 27, 2020.

23          2.     By this stipulation, defendants and government now move to continue the status

24 conference until December 7, 2020 at 2:00 p.m. before the duty magistrate.

25          3.     The parties agree and stipulate, and request that the Court find the following:

26                 a)      The government has represented that the initial discovery associated with this

27          case has been either produced directly to counsel and/or made available for inspection and

28          copying. There may be additional discovery and the government is in the process of making that


      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:15-cr-00009-DAD-BAM Document 49 Filed 10/26/20 Page 2 of 3


 1        determination.

 2               b)        Counsel for defendant needs time to review the discovery previously provided

 3        and conduct investigation.

 4               c)        The defendant currently has charges pending in state court and this supervised

 5        release violation is not in a position to resolve until those pending criminal charges are resolved.

 6               d)        Defendant is in custody on state charges and will likely not be available for his

 7        hearing on October 27, 2020. A Federal hold is in place as well.

 8               e)        The defendant and the government agree and stipulate to the requested date.

 9               f)        Counsel for defendant believes that failure to grant the above-requested

10        continuance would deny him/her the reasonable time necessary for effective preparation and

11        representation, taking into account the exercise of due diligence.

12               g)        In addition to the public health concerns cited by General Order 611 and

13        presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

14        this case because Counsel or other relevant individuals have been encouraged to telework and

15        minimize personal contact to the greatest extent possible. It will be difficult to avoid personal

16        contact should the hearing proceed.

17               h)        Based on the above-stated findings, the ends of justice served by continuing the

18        case as requested outweigh the interest of the public and the defendant.

19        IT IS SO STIPULATED.

20
21   Dated: October 26, 2020                                 MCGREGOR W. SCOTT
                                                             United States Attorney
22

23                                                           /s/ LAUREL J. MONTOYA
                                                             LAUREL J. MONTOYA
24                                                           Assistant United States Attorney
25

26   Dated: October 26, 2020                                 /s/ ERIC V. KERSTEN
                                                             ERIC V. KERSTEN
27
                                                             Counsel for Defendant
28                                                           ALAN ANTHONEE AMEY


     STIPULATION REGARDING EXCLUDABLE TIME               2
30   PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:15-cr-00009-DAD-BAM Document 49 Filed 10/26/20 Page 3 of 3


 1

 2
                                         FINDINGS AND ORDER
 3
           IT IS SO FOUND AND ORDERED. The status conference in this matter be continued to
 4
     December 7, 2020 at 2:00 p.m. before Magistrate Judge Stanley A. Boone.
 5

 6 IT IS SO ORDERED.

 7
        Dated:   October 26, 2020                      /s/ Barbara   A. McAuliffe      _
 8                                               UNITED STATES MAGISTRATE JUDGE
 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME        3
30    PERIODS UNDER SPEEDY TRIAL ACT
